On Rehearing
PONDER, Justice.
The widow and mother of the deceased were sent into possession of the property involved in this suit by an ex parte judg-, ment on their joint petition in the proportion of Y^th to the mother and %ths to the widow. The mother appealed from this judgment asking us to correct the judgment and decree her to be the owner of a % interest in the property. The widow moved to dismiss the appeal and we, on original hearing of the motion, dismissed the appeal after arriving at the conclusion that the appellant could not appeal from a judgment rendered in accordance with the prayer of her petition. A rehearing was granted and after a second consideration of this matter we have arrived at the conclusion that the opinion handed down on the original hearing is correct.
*844'-We have re-examined the authorities relied upon in the original opinion and find they support the conclusion reached therein.
The case of Otwell v. Vaughan, 186 La. 911, 173 So. 527, relied upon by the appellant on this rehearing as authorizing this Court to correct the judgment is not in point for the reason that it was the defendant in that case who had appealed from an adverse judgment.
The case of Hewes v. Baxter, 45 La.Ann. 1049, 13 So. 817, cited by appellant, was a partition suit wherein the court refused the motion to dismiss on the ground that the defendants had appealed from an adverse judgment.
In the case of Police Jury, to Use of the New Orleans, Opelousas & Great Western R. Co., v. Succession of J. McDonogh, 8 La.Ann. 341, it appears that the parties consented to a judgment pro forma in order to get a speedy adjudication on appeal. It was specifically stated in the judgment that the right of appeal was reserved.
' A judgment sending heirs into possession of property is an ex parte judgment and if there is any error in the judgment it may be corrected in proper proceedings in the district court. It is well settled that such judgment is not res judicata. Janney v. Calmes, 212 La. 756, 33 So.2d 510 and the authorities cited therein. The proper method of correcting the error in this ex parte judgment is to proceed in the district court because this Court does not have original jurisdiction over the matter. The appellee seriously disputes the appellant’s contention that she is entitled to Vs interest in the property and this matter should be heard before the court having original jurisdiction and, if the parties are not satisfied with whatever judgment may be rendered, they have the right to have it reviewed on appeal. We cannot exercise original jurisdiction in this matter because our jurisdiction is only appellate.
For the reasons assigned, our original opinion is reinstated and the appeal is hereby dismissed.
HAWTHORNE and McCALEB, JJ., dissent with written reasons.